United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 17, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40440
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GABRIEL LOREDO-PECINA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:03-CR-976-ALL
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gabriel Loredo-Pecina pleaded guilty to one count of illegal

reentry into the United States, and the district court sentenced

him to 15 months of imprisonment and a three-year term of

supervised release.   Loredo contends that the district court

erred by characterizing his state felony conviction for

possession of a controlled substance as an “aggravated felony”

for purposes of U.S.S.G. § 2L1.2(b)(1)(C).     This issue, however,

is foreclosed by our precedent.    See United States v. Caicedo-



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40440
                                -2-

Cuero, 312 F.3d 697, 706-11 (5th Cir. 2002); United States v.

Hinojosa-Lopez, 130 F.3d 691, 693-94 (5th Cir. 1997).

     Loredo contends that 8 U.S.C. § 1326(b) is unconstitutional

because it does not require the fact of a prior felony or

aggravated felony conviction to be charged in the indictment and

proved beyond a reasonable doubt.   As Loredo concedes, this

argument is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224 (1998).   See United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).

     The district court’s judgment is AFFIRMED.